In re Walbrook Insurance Co. Ltd.; Anglo American Insurance Co.; Capital Insurance Co. Ltd.; Kraft Insurance Co. Ltd.; El Paso Insurance Co. Ltd.; Louisville Insurance Co. Ltd.; Ludgate Insurance Co. Ltd.; Mutual Reinsurance Co. Ltd.; Com-pagnie European. d’Assr. Ind.; C.E. Heath Underwriting & Ins.; General American Fid. & Gty Corp; — Defendants); applying for supervisory and/or remedial writs; Parish of Ascension, 23rd Judicial District Court, Div. “C”, No. 41878; to the Court of Appeal, First Circuit, No. CW90 0472.
Granted. The case is remanded to the court of appeal for briefing and opinion.